DETAILED ACTION
Status of Claims
In the response filed January 18, 2022, Applicant amended claim 1. Claims  2-4, 7, 8, 11-13, 16, and 27 were previously canceled. Claims 1, 5, 6, 9, 10, 14, 15, and 17-26 are pending in the current application. 

Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims are eligible without specifically pointing out how the claimed invention is eligible.  The rejection is maintained.  
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 6, 9, 10, 14, 15, and 17-26 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1, 5, 6, 9, 10, 14, 15, and 17-26 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., system) and process (i.e., a method).
 Although claims 1, 5, 6, 9, 10, 14, 15, and 17-26 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1, 5, 6, 9, 10, 14, 15, and 17-26 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 1 (representative of independent claims 10 and 19) recite:
convert the account credit amount to a monetary value based on one or more conversion rules associated with the account host, the one or more conversion rules including a rule that modifies a conversion rate based on the current location of the user device corresponding to the first merchant; 
output for transmission, to the user device, the available balance of the virtual rewards account as the available balance of the virtual rewards credit card for display by the user device as part of a graphical user interface of the virtual rewards credit card on the user device, the virtual rewards credit card providing a user interface for accessing the virtual rewards of the user account within the virtual wallet; 
output for transmission, to the user device in substantial real-time, the update to the available balance as a current available balance of the virtual rewards credit card for display by the user device as part of the graphical user interface of the virtual rewards credit card on the user device
detect a change in geolocation data of the user device, the changed geolocation data corresponding to a location of a second merchant; 
convert the account credit amount to an updated monetary value based on the rule that modifies the conversion rate based on the current location of the user device corresponding to the second merchant;  
The identified limitations recite converting a credit amount to a monetary value using conversion rules and displaying the information on a user device based on change in geolocation, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations because the conversion rules are used to provide rewards to incentivize commercial behavior.  Additionally, the identified limitations are a method that can be performed by the human mind because the conversion process can performed by the human mind (e.g., 1 point= 1 dollar). The claim limitations fall within the Certain Methods of Organizing Human Activities and Mental Processes groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., processor and computing system) does not preclude the claim limitations from being in the certain methods of organizing human activity or mental processes groupings.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
at least one processor; and 
at least one memory having stored thereon computer program code that, when executed by the at least one processor, instructs the at least one processor to: 
receive, from a user device and generated in response to the user device activating a virtual rewards credit card within a virtual wallet on the user device, a request for an available balance of the virtual rewards credit card; 
receive, from the user device and retrieved from a GPS receiver of the user device in response to the user device activating the virtual rewards credit card within the virtual wallet, current location data of the user device, the current location corresponding to a location of a first merchant; 
retrieve, from an account host, an account credit amount associated with a user account; 
provide an available balance of a virtual rewards account to correspond to the monetary value; 
update the available balance of the virtual rewards account in substantially real- time to changes in the monetary value based on changes to conditions corresponding to the one or more conversion rules; 
update the available balance of the virtual rewards account as displayed on the graphical user interface of the virtual rewards credit card on the user device in substantially real-time to the detected changes in the geolocation data corresponding to the second merchant triggering updating the monetary value
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of retrieving, providing, and updating reward account information. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of retrieving, providing, and updating account information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 5, 6, 9, 14, 15, 17, 18, and 20-26, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claims 1, 10, and 19: processors to execute retrieving, providing, and updating reward account information, MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1, 5, 6, 9, 10, 14, 15, and 17-26, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 5, 6, 9, 14, 15, 17, 18, and 20-26  when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 9, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Salmon et al. (US 2010/0211469 A1) in view of McCabe (US 2009/0089176 A1) in further view of Hiremath et al. (US 2014/0058815 A1) in further view of Feldman et al. (US 2014/0047331 A1).

Regarding claim 1, Salmon discloses a system comprising: 
at least one processor (Paragraph [0107]); and 
at least one memory having stored thereon computer program code that, when executed by the at least one processor (Paragraph [0091]), instructs the at least one processor to: 
retrieve, from an account host, an account credit amount associated with a user account (Paragraphs [0060]: issuer 1304 of customer 1308's account retrieves customer 1308's account information to determine whether to approve the transaction.  The account information may include the number of points in customer 1308's account); 
 Issuer 1304 reviews the request for authorization, transaction information and customer 1308's account information to determine a monetary value for the points stored in customer 1308's account….issuer 1304 converts or translates the number of points in customer 1308's account into a monetary value using a linear multiplier algorithm (e.g., 1 point=$1)  and Paragraph [0062]: issuer 1304 applies more complex business rules to determine the monetary value of points stored in customer 1308's account…. Other factors that may affect the exchange rate for points include, for example…the store location where the transaction takes place); 
provide an available balance of a virtual rewards account to correspond to the monetary value (Paragraphs [0027]: a web page is served to the web-enabled client whereby respective balances for each of the registered loyalty programs are displayed to the user.  This display may include the account that holds the financial currency as well and the balance thereof, along with the balance of each account that holds the loyalty currencies from the respective loyalty programs upon conversion and [0066]: issuer 1304 may transmit additional information back to transaction handler 1302 in response to the transaction request.  Additional data may include the current balance of customer 1308's account in both number of points and/or a monetary value (for example, in response to a balance inquiry submitted via merchant 1310);
Salmon discloses the limitations above. Salmon does not explicitly disclose:
receive, from a user device and generated in response to the user device activating a virtual rewards credit card within a virtual wallet on the user device, a request for an available balance of the virtual rewards credit card; 
receive, from the user device and retrieved from a GPS receiver of the user device in response to the user device activating the virtual rewards credit card within the virtual wallet, current location data of the user device, the current location corresponding to a location of a first merchant; 

update the available balance of the virtual rewards account in substantially real-time to changes in the monetary value based on changes to conditions corresponding to the one or more conversion rules; and 
output for transmission, to the user device in substantial real-time, the update to the available balance as a current available balance of the virtual rewards credit card for display by the user device as part of the graphical user interface of the virtual rewards credit card on the user device;
detect a change in geolocation data of the user device, the changed geolocation data corresponding to a location of a second merchant; 
convert the account credit amount to an updated monetary value based on the rule that modifies the conversion rate based on the current location of the user device corresponding to the second merchant; and 
update the available balance of the virtual rewards account as displayed on the graphical user interface of the virtual rewards credit card on the user device in substantially real-time to the detected changes in the geolocation data corresponding to the second merchant triggering updating the monetary value.
McCabe teaches:
receive, from a user device and generated in response to the user device activating a virtual rewards credit card within a virtual wallet on the user device, a request for an available balance of the virtual rewards credit card (Figs. 1 and 3: Paragraph [0039]: the objects correspond to credit card accounts held by the user.  Upon logging into an authentication server, the server computer transfers the personal financial information); 
output for transmission, to the user device, the available balance of the virtual rewards account as the available balance of the virtual rewards credit card for display by the user device as part of a graphical user interface of the virtual rewards credit card on the user device, the virtual rewards credit card A personal financial toolbar is displayed on a portion of the display screen and displays at least some personal financial data of the user received from the server computer as well as at least some of the personal information stored on the user's computer and retrieved.  The data includes financial information of at least one financial account of the user.  The financial information of at least one financial account may include, for example, the account balance of a credit card at the time of the user login to the server).
Hiremath teaches:
detect a change in geolocation data of the user device, the changed geolocation data corresponding to a location of a second merchant (Paragraph [0132]: a CM may receive dynamically updated personalized offers based upon her (changing) location. Thus, a CM who resides in a city that is not home to a particular registered merchant may nevertheless receive offers from the particular registered merchant when she travels );
convert the account credit amount to an updated monetary value based on the rule that modifies the conversion rate based on the current location of the user device corresponding to the second merchant (Paragraph [0094]: To implement such conversions, as well as to support service fee calculation, etc. RCE 138 may include a configuration table 434. Configuration table 434 may include fields for each marketing program and corresponding information for converting the calculated discount (i.e., the rebate credit) between a monetary credit and/or an equivalence in membership rewards points (shown as "CM (%, $, Pts)"). Further, since a discount offer may be represented in units of monetary amount off or percent off a purchase price, or in terms of membership rewards points, then for internally calculated discounts 432, RCE uses configuration table 434 to match program, merchant, and conversion terms (shown as "SE (%, $)") to convert the offer terms to the desired units for discount calculation);
update the available balance of the virtual rewards account as displayed on the graphical user interface of the virtual rewards credit card on the user device in substantially real-time to the detected changes in the geolocation data corresponding to the second merchant triggering updating the monetary value (Paragraph [0137]: . Use of a transaction issuer mobile app may streamline the user experience, conveniently locating transaction account information, such as transaction account balance information in the same graphical user interface and/or accessible via a menu selection of the application software.).
Feldman teaches:
receive, from the user device and retrieved from a GPS receiver of the user device in response to the user device activating the virtual rewards credit card within the virtual wallet, current location data of the user device, the current location corresponding to a location of a first merchant (Paragraph [0057]: when the mobile device detects that the current location of the mobile device is proximate to a location associated with a redeemable document, the redeemable document can be displayed.  For example, if the mobile device's current location is proximate to a location of a store associated with a loyalty card stored on the mobile device, the loyalty card redeemable document can be displayed on graphical interface ); 
update the available balance of the virtual rewards account in substantially real-time to changes in the monetary value based on changes to conditions corresponding to the one or more conversion rules (Paragraph [0096]: account balance field 1402 can display an account balance (e.g., funds available) for a store credit card or store purchase card.  In some implementations, the account balance displayed on a customer loyalty card can be updated dynamically); and 
output for transmission, to the user device in substantial real-time, the update to the available balance as a current available balance of the virtual rewards credit card for display by the user device as part of the graphical user interface of the virtual rewards credit card on the user device (Paragraph [0096] account balance field 1402 can display an account balance (e.g., funds available) for a store credit card or store purchase card.  In some implementations, the account balance displayed on a customer loyalty card can be updated dynamically).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Salmon to receive, from a user device and generated in response to the user device activating a virtual rewards credit card within a virtual wallet on the user device, a request for an available balance of the virtual rewards credit card, and output for transmission, to the user device, the available balance of the virtual rewards account as the available balance of the virtual rewards credit card 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Salmon, in view of McCabe, to detect a change in geolocation data of the user device, the changed geolocation data corresponding to a location of a second merchant; convert the account credit amount to an updated monetary value based on the rule that modifies the conversion rate based on the current location of the user device corresponding to the second merchant; and update the available balance of the virtual rewards account as displayed on the graphical user interface of the virtual rewards credit card on the user device in substantially real-time to the detected changes in the geolocation data corresponding to the second merchant triggering updating the monetary value as taught by Hiremath because it would have effectively improved the reward distributed to the user. Salmon, in view of McCabe, discloses managing loyalty currency held by a consumer, and is more particularly related to loyalty currency used by a consumer to tender payment to a merchant for a transaction (Salmon Paragraph [0002]). Using the system and method for location based mobile application offers of Hiremath would provide a method of facilitating rewarding consumers based on changes in geographic location.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Salmon, in view of McCabe and Hiremath, to receive, from the user device and retrieved from a GPS receiver of the user device in response to the user device activating the virtual rewards credit card within the virtual wallet, current location data of the user device, the current location corresponding to a location of a first merchant, update the available balance of the virtual rewards account in substantially real- time to changes in the monetary value based on changes to conditions 
Regarding claim 5, Salmon discloses wherein the program code further instructs the at least one processor to: 
receive a purchase authorization request for the virtual rewards credit card (Paragraphs [0032] and [0036]); 
convert, based on the one or more conversion rules, a payment value associated with the purchase authorization request to a payment credit amount (Paragraphs [0033] and [0036]); 
output for transmission, to the account host, an indication of a request to deduct the payment credit amount from the account credit amount (Paragraph [0036]); 
output for transmission a payment authorization for the payment value (Paragraph [0036]); and 
output for transmission, to the user device and after transmitting the payment authorization, an available balance of the virtual rewards credit card based on the account credit amount (Fig. 6; Paragraph [0045]).
Regarding claim 9, Salmon discloses wherein the program code further instructs the at least one processor to: 
receive, from the user device, a request for a current value of the virtual rewards account (Paragraphs [0060] and [0061]), and 
retrieve the account credit amount associated with the user account in response to receiving the request for the current value (Paragraphs [0060] and [0061]).
Regarding claim 24, Salmon, in view of McCabe and Hiremath, does not explicitly disclose:

Feldman teaches:
wherein the changing conditions comprise changes to a geographic location of the user device as determined using a global positioning system receiving of the user device (Paragraph [0113]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Salmon, in view of McCabe and Hiremath, to disclose wherein the changing conditions comprise changes to a geographic location of the user device as determined using a global positioning system receiving of the user device as taught by Feldman because it would have effectively improved the reward distributed to the user. Salmon, in view of McCabe and Hiremath, discloses managing loyalty currency held by a consumer, and is more particularly related to loyalty currency used by a consumer to tender payment to a merchant for a transaction (Salmon Paragraph [0002]). Using the system and method for detecting and transmitting a redeemable document of Feldman would provide a method of easily detecting redeemable documents and transmitting them to other computing devices.
Regarding claim 25, Salmon, in view of McCabe and Hiremath, does not explicitly disclose:
 wherein the changing conditions comprise at least one from among an activation or expiration of a coupon, changes to a capped transaction value, and changes to a point to value ratio.
Feldman teaches:
wherein the changing conditions comprise at least one from among an activation or expiration of a coupon, changes to a capped transaction value, and changes to a point to value ratio (Paragraph [0099]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Salmon, in view of McCabe and Hiremath, to disclose wherein the changing conditions comprise at least one from among an activation or expiration of a coupon, changes to a capped transaction value, and changes to a point to value ratio as taught by Feldman because it would have effectively improved the reward distributed to the user. Salmon, in view of McCabe and Hiremath, discloses managing loyalty currency held by a consumer, and is more particularly related to 
Regarding claim 26, Salmon discloses wherein the virtual rewards credit provides a user interface to display and redeem virtual reward balance (Fig. 3; Paragraph [0036]).

Claims 10, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salmon et al. (US 2010/0211469 A1) in view of McCabe (US 2009/0089176 A1) in further view of Feldman et al. (US 2014/0047331 A1).

Regarding claim 10, Salmon discloses a method comprising: 
converting the account credit amount to a monetary value based on one or more conversion rules associated with the account host (Paragraph [0061]: Issuer 1304 reviews the request for authorization, transaction information and customer 1308's account information to determine a monetary value for the points stored in customer 1308's account….issuer 1304 converts or translates the number of points in customer 1308's account into a monetary value using a linear multiplier algorithm (e.g., 1 point=$1)); 
providing, by the at least one processor and for display by the user device as part of a graphical user interface of a virtual rewards payment card hosted by the user device, an available balance of a virtual rewards account to correspond to the monetary value, the virtual rewards payment card providing a user interface for accessing the virtual rewards of the user account within the virtual wallet on the user device (Paragraphs [0027]: a web page is served to the web-enabled client whereby respective balances for each of the registered loyalty programs are displayed to the user.  This display may include the account that holds the financial currency as well and the balance thereof, along with the balance of each account that holds the loyalty currencies from the respective loyalty programs upon conversion and [0066]: issuer 1304 may transmit additional information back to transaction handler 1302 in response to the transaction request.  Additional data may include the current balance of customer 1308's account in both number of points and/or a monetary value (for example, in response to a balance inquiry submitted via merchant 1310).
Salmon discloses the limitations above. Salmon does not explicitly disclose:
retrieving, by at least one processor and from an account host and in response to a user device activating a virtual rewards credit card within a virtual wallet on the user device, an account credit amount associated with a user account; 
updating the available balance of the virtual rewards account in substantially real- time to changes in the monetary value based on changes to conditions corresponding to the one or more conversion rules; and 
outputting, for display on by the user device as part of a graphical user interface of the virtual rewards payment card, the update to the available balance as a current available balance of the virtual rewards account.
McCabe teaches:
retrieving, by at least one processor and from an account host and in response to a user device activating a virtual rewards credit card within a virtual wallet on the user device, an account credit amount associated with a user account (Fig. 9; Paragraph [0075]: the membership rewards module 902 and the shopAmex module 908 are shown vertically adjacent to each other.  In the membership rewards module 902 membership rewards accounts 904 are listed with the account number and the point balance 906, while the shopAmex module 908 displays two items 910 that can be obtained through membership point redemption).
Feldman teaches:
updating the available balance of the virtual rewards account in substantially real- time to changes in the monetary value based on changes to conditions corresponding to the one or more conversion rules (Paragraph [0096]: account balance field 1402 can display an account balance (e.g., funds available) for a store credit card or store purchase card.  In some implementations, the account balance displayed on a customer loyalty card can be updated dynamically); and 
outputting, for display on by the user device as part of a graphical user interface of the virtual rewards payment card, the update to the available balance as a current available balance of the virtual account balance field 1402 can display an account balance (e.g., funds available) for a store credit card or store purchase card.  In some implementations, the account balance displayed on a customer loyalty card can be updated dynamically).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Salmon to retrieve, by at least one processor and from an account host and in response to a user device activating a virtual rewards credit card within a virtual wallet on the user device, an account credit amount associated with a user account as taught by McCabe because it would have effectively improved the reward distributed to the user. Salmon discloses managing loyalty currency held by a consumer, and is more particularly related to loyalty currency used by a consumer to tender payment to a merchant for a transaction (Salmon Paragraph [0002]). Using the modular electronic wallet of McCabe would allow a shopper to have a way of securely pre-storing credit card information for the shopper's credit cards and presenting the shopper with all of their credit cards at the time of purchase. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Salmon, in view of McCabe, to update the available balance of the virtual rewards account in substantially real- time to changes in the monetary value based on changes to conditions corresponding to the one or more conversion rules, and output, for display on by the user device as part of a graphical user interface of the virtual rewards payment card, the update to the available balance as a current available balance of the virtual rewards account as taught by Feldman because it would have effectively improved the reward distributed to the user. Salmon, in view of McCabe, discloses managing loyalty currency held by a consumer, and is more particularly related to loyalty currency used by a consumer to tender payment to a merchant for a transaction (Salmon Paragraph [0002]). Using the system and method for detecting and transmitting a redeemable document of Feldman would provide a method of easily detecting redeemable documents and transmitting them to other computing devices.
Regarding claim 14, Salmon discloses wherein the program code further instructs the at least one processor to: 
receive a purchase authorization request for the virtual rewards credit card (Paragraphs [0032] and [0036]); 

output for transmission, to the account host, an indication of a request to deduct the payment credit amount from the account credit amount (Paragraph [0036]); 
output for transmission a payment authorization for the payment value (Paragraph [0036]); and 
output for transmission, to the user device and after transmitting the payment authorization, an available balance of the virtual rewards credit card based on the account credit amount (Fig. 6; Paragraph [0045]).
Regarding claim 18, Salmon discloses wherein the program code further instructs the at least one processor to: 
receive, from the user device, a request for a current value of the virtual rewards account (Paragraphs [0060] and [0061]), and 
retrieve the account credit amount associated with the user account in response to receiving the request for the current value (Paragraphs [0060] and [0061]).
Regarding claim 19, Salmon discloses a method comprising: 
converting, by the processor and based on the plurality of user accounts, a payment value to non-monetary credits to generate a payment credit amount (Paragraph [0030]: there is received in the transaction data at the merchant's POS certain loyalty currencies in a financial currency expression thereof, which are to be converted in order to satisfy the payment of the transaction at the POS); 
deducting the payment credit amount from a credit amount of the plurality of user accounts (Paragraph [0036]); 
outputting for transmission, by the processor and in response to the deducting, a payment authorization for the payment value and an available balance of the credit rewards account for display by the user device as part of a graphical user interface of the virtual rewards credit card on the user device (Paragraph [0036]).
Salmon discloses the limitations above. Salmon does not explicitly disclose:

updating a virtual rewards account to reflect an available account balance of the one or more user accounts following the deducting for display on a virtual rewards payment card hosted on a user device, the virtual rewards payment card providing a user interface for accessing the virtual rewards of the user account.
McCabe teaches:
receiving, by at least one processor and in response to a user device utilizing a virtual rewards credit card within a virtual wallet on the user device, a purchase authorization request to utilize a credit rewards account, the credit rewards account being associated with a plurality of user accounts (Paragraph [0038]:at least one financial account object includes an icon (e.g., 107, 109), which, when activated, causes purchase information to be input into a purchase web page (not shown) shown on the user input display.  The purchase page may be for paying a bill, such as, for example, from a service utility.  The purchase page may also be for paying for completing an online shopping transaction).
Feldman teaches:
updating a virtual rewards account to reflect an available account balance of the one or more user accounts following the deducting for display on a virtual rewards payment card hosted on a user device, the virtual rewards payment card providing a user interface for accessing the virtual rewards of the user account (Paragraph [0096]: account balance field 1402 can display an account balance (e.g., funds available) for a store credit card or store purchase card.  In some implementations, the account balance displayed on a customer loyalty card can be updated dynamically).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Salmon to receive, by at least one processor and in response to a user device utilizing a virtual rewards credit card within a virtual wallet on the user device, a purchase authorization request to utilize a credit rewards account, the credit rewards account being associated with a plurality of user accounts as taught by McCabe because it would have effectively improved the reward 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Salmon, in view of McCabe, to update a virtual rewards account to reflect an available account balance of the one or more user accounts following the deducting for display on a virtual rewards card hosted on a user device as taught by Feldman because it would have effectively improved the reward distributed to the user. Salmon, in view of McCabe, discloses managing loyalty currency held by a consumer, and is more particularly related to loyalty currency used by a consumer to tender payment to a merchant for a transaction (Salmon Paragraph [0002]). Using the system and method for detecting and transmitting a redeemable document of Feldman would provide a method of easily detecting redeemable documents and transmitting them to other computing devices.
Regarding claim 20, Salmon discloses wherein the virtual rewards account is associated with a plurality of user accounts, and the method further comprises: 
determining respective credit amounts for each of the plurality of user accounts (Fig. 1; Paragraph [0021]); 
converting the payment values to two or more separate payment credit amounts based on respective conversion rules of the plurality of user accounts (Fig. 1;Paragraph [0021]); and 
deducting separate payment credit amounts from two or more of the plurality of user accounts (Paragraph [0024]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Salmon et al. (US 2010/0211469 A1) in view of McCabe (US 2009/0089176 A1) in further view of Hiremath et al. (US 2014/0058815 A1) in further view of Feldman et al. (US 2014/0047331 A1) in further view of Berland et al. (US 2013/0304576 A1).

Regarding claim 6, Salmon, in view of McCabe, Hiremath, and Feldman, does not explicitly disclose wherein the program code further instructs the at least one processor to: 
receive a return notification for the virtual rewards account, the return notification corresponding to the purchase authorization request; 
determine the payment credit amount associated with the purchase authorization request; 
output for transmission, to the account host, an indication of a request to add the return credit amount from purchase authorization request to the account credit amount to update the account credit amount; and 
output for transmission, to the user device, the available balance of the virtual rewards credit card based on the return updated account credit amount.
Berland teaches:
receive a return notification for the virtual rewards account, the return notification corresponding to the purchase authorization request (Paragraphs [0086]: when CM shops and makes purchases (or returns) at a merchant using their financial transaction card, TAP will receive a record of charge (ROC) for the transaction, which may be stored in a card transaction database); 
determine the payment credit amount associated with the purchase authorization request (Paragraph [0226]: a $400 return is made.  In this case, a proportional $40 debit is made to correspond to the portion of the rebate credit on the $400 purchase that was returned); 
output for transmission, to the account host, an indication of a request to add the return credit amount from purchase authorization request to the account credit amount to update the account credit amount (Paragraph [0226]); and 
output for transmission, to the user device, the available balance of the virtual rewards credit card based on the return updated account credit amount (Paragraph [0227]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Salmon, in view of McCabe, Hireman, and Feldman,  to receive a return notification for the virtual rewards account, the return notification corresponding to the purchase authorization request, determine the payment credit amount associated with the purchase authorization .

Claims 15 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Salmon et al. (US 2010/0211469 A1) in view of McCabe (US 2009/0089176 A1) in further view of Feldman et al. (US 2014/0047331 A1) in further view of Berland et al. (US 2013/0304576 A1).

Regarding claim 15, Salmon, in view of McCabe and Feldman, does not explicitly disclose wherein the program code further instructs the at least one processor to: 
receive a return notification for the virtual rewards account, the return notification corresponding to the purchase authorization request; 
determine the payment credit amount associated with the purchase authorization request; 
output for transmission, to the account host, an indication of a request to add the return credit amount from purchase authorization request to the account credit amount to update the account credit amount; and 
output for transmission, to the user device, the available balance of the virtual rewards credit card based on the return updated account credit amount.
Berland teaches:
when CM shops and makes purchases (or returns) at a merchant using their financial transaction card, TAP will receive a record of charge (ROC) for the transaction, which may be stored in a card transaction database); 
determine the payment credit amount associated with the purchase authorization request (Paragraph [0226]: a $400 return is made.  In this case, a proportional $40 debit is made to correspond to the portion of the rebate credit on the $400 purchase that was returned); 
output for transmission, to the account host, an indication of a request to add the return credit amount from purchase authorization request to the account credit amount to update the account credit amount (Paragraph [0226]); and 
output for transmission, to the user device, the available balance of the virtual rewards credit card based on the return updated account credit amount (Paragraph [0227]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Salmon, in view of McCabe and Feldman, to receive a return notification for the virtual rewards account, the return notification corresponding to the purchase authorization request, determine the payment credit amount associated with the purchase authorization request, output for transmission, to the account host, an indication of a request to add the return credit amount from purchase authorization request to the account credit amount to update the account credit amount, and output for transmission, to the user device, the available balance of the virtual rewards credit card based on the return updated account credit amount as taught by Berland because it would have effectively improved the reward distributed to the user. Salmon, in view of McCabe and Feldman, discloses managing loyalty currency held by a consumer, and is more particularly related to loyalty currency used by a consumer to tender payment to a merchant for a transaction (Salmon Paragraph [0002]). Using the system and method for providing offers of Berland would associate the offers with a synced transaction account and providing rewards based on transactions that comply with offers, the rewards applied at the time of purchase, in response to authorization information or at settlement as a transaction account credit.
Regarding claim 21, Salmon, in view of McCabe and Feldman, discloses:

refunding the user accounts by adding the respective separate payment credit amounts to the two or more of the plurality of user accounts (Salmon Fig. 1; Paragraphs [0021] and [0039]).
Salmon discloses the limitation above. Salmon, in view of Feldman does not explicitly disclose:
receiving a return notification for the virtual rewards account, the return notification corresponding to the purchase authorization request.
Berland teaches:
receiving a return notification for the virtual rewards account, the return notification corresponding to the purchase authorization request (Paragraph [0086]: when CM shops and makes purchases (or returns) at a merchant using their financial transaction card, TAP will receive a record of charge (ROC) for the transaction, which may be stored in a card transaction database).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Salmon, in view of McCabe and Feldman, to receive a return notification for the virtual rewards account, the return notification corresponding to the purchase authorization request as taught by Berland because it would have effectively improved the reward distributed to the user. Salmon, in view of McCabe and Feldman, discloses managing loyalty currency held by a consumer, and is more particularly related to loyalty currency used by a consumer to tender payment to a merchant for a transaction (Salmon Paragraph [0002]). Using the system and method for providing offers of Berland would associate the offers with a synced transaction account and providing rewards based on transactions that comply with offers, the rewards applied at the time of purchase, in response to authorization information or at settlement as a transaction account credit.
Regarding claim 22, Salmon discloses wherein a transaction identifier is linked to the purchase authorization request, and the transaction identifier is used to determine the respective separate payment credit amounts deducted from the two or more of the plurality of user accounts for the purchase authorization request (Paragraph [0031]).
Regarding claim 23, Salmon discloses wherein, an enhanced conversion rate is used to authorize the purchase authorization request, and refunding the user accounts uses the same enhanced conversion rate (Paragraph [0039]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Salmon et al. (US 2010/0211469 A1) in view of McCabe (US 2009/0089176 A1) in further view of Feldman et al. (US 2014/0047331 A1) in further view of Cohagan et al. (US 2011/0035269 A1).

Regarding claim 17, Salmon, in view of McCabe and Feldman, does not explicitly disclose:
wherein the one or more conversion rules comprises a location based rule, and the program code further instructs the at least one processor to: 
receive, from the user device, an indication of a current location of the user device; and 
retrieve the account credit amount associated with the user account in response to receiving the indication of the current location.
Cohagan teaches
 wherein the one or more conversion rules comprises a location based rule (Paragraph [0020]:The system may also incorporate a conversion module which may convert the value of the loyalty points or value of the products/services based on the geographic area exchange rates), and the program code further instructs the at least one processor to: 
receive, from the user device, an indication of a current location of the user device (Paragraph [0029]: The geographic areas may relate to any associated geographic area such as, for example, a geographic area associated with a participant's home residence, work residence, travel areas or the like.  The geographic area may also be automatically established based on the geographic area where a participant is located at the time (or at any established time period) based on, for example, cellular phone caller location relative to cellular towers or a global positioning system); and 
retrieve the account credit amount associated with the user account in response to receiving the indication of the current location (Paragraph [0073]: At this point, the consumer may be able to establish (or it may be established by the retailer, the system or other participant) a main geographic area indicating the "primary" area in which the consumer wishes to establish for receiving or spending geographic-based rewards).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Salmon, in view of McCabe and Feldman, to disclose  wherein the one or more conversion rules comprises a location based rule, receive, from the user device, an indication of a current location of the user device, and retrieve the account credit amount associated with the user account in response to receiving the indication of the current location as taught by Cohagan because it would have effectively improved the reward distributed to the user. Salmon, in view of McCabe and Feldman, discloses managing loyalty currency held by a consumer, and is more particularly related to loyalty currency used by a consumer to tender payment to a merchant for a transaction (Salmon Paragraph [0002]). Using the geographic loyalty system and method of Cohagan would facilitate a loyalty system which is associated with pre-determined geographic locations and/or services and goods offered in a specific geographic area.



Conclusion
                                                                                                                                                                                                   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621